      Case 2:19-cv-00968-BSJ Document 18 Filed 02/18/20 PageID.52 Page 1 of 2




Matthew B. Crane (UTB# 13909)
Ford & Crane PLLC
6605 S. Redwood Rd., Suite 101
Salt Lake City, Utah 84123
Telephone: (801) 331-8668
Email: matthew.crane@fordcranelaw.com
Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT,
                     IN AND FOR THE CENTRAL DISTRICT OF UTAH

LINDA SUDA,                                              NOTICE OF SETTLEMENT

                Plaintiff,
vs.                                                       Case No. 2:19-CV-968-PMW
KNIGHT FAMILY REAL ESTATE LLC, a                           Magistrate Paul M. Warner
Utah limited liability company, John Does I
– X, XYZ Corporations and/or Limited
Liability Companies I – X.

                Defendants.



         Plaintiff Linda Suda, by and through her undersigned counsel, hereby gives notice that

the parties in this matter have reached a settlement. Once payment on the settlement is received,

Plaintiff will file a notice of voluntary dismissal with the Court.


         DATED this 18th day of February, 2020.

                                                       FORD & CRANE PLLC


                                                       /s/ Matthew B. Crane
                                                       Matthew B. Crane (UTB# 13909)
                                                       Attorney for Plaintiff


                                                  1
  Case 2:19-cv-00968-BSJ Document 18 Filed 02/18/20 PageID.53 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that on the 18th day of February, 2020, I caused a true and

correct copy of the foregoing NOTICE OF SETTLEMENT to be filed with the Court

electronically via CM/ECF, which caused notice to be served upon all e-filing counsel of record

via the Court’s Notice of Electronic Filing [NEF].



                                                     /s/ Matthew B. Crane




                                                 2
